    Case 1:18-cv-00003-DN Document 132 Filed 11/20/19 PageID.2148 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    ZACH JOHNSTON; BARBIE JOHNSTON;
    and ROES I-X,                                        JUDGMENT IN A CIVIL CASE

                          Plaintiffs,

    v.                                                   Case No. 1:18-cv-00003-DN-DBP

    INTERMOUNTAIN HEALTHCARE;                            District Judge David Nuffer
    INTERMOUNTAIN NORTH OGDEN
    CLINIC; MCKAY-DEE HOSPITAL; ASL
    COMMUNICATIONS; INSYNC
    INTERPRETERS; and ROES I-X,

                          Defendants.


         IT IS ORDERED AND ADJUDGED THAT:

         (1)     All of Plaintiffs’ claims as to all Defendants and this action are DISMISSED with

prejudice; and

         (2)     Judgment is entered in favor of Defendant ASL Communications and against

Plaintiffs in the amount of $43,005.00 (the amount of Defendant ASL Communications’s

reasonable attorneys’ fees in defending against Plaintiffs’ claims under the Americans with

Disabilities Act 1).

         Signed November 20, 2019.

                                                   BY THE COURT


                                                   ________________________________________
                                                   David Nuffer
                                                   United States District Judge
1
 Memorandum Decision and Order Granting in Part Motion for Attorneys’ Fees, docket no. 124, filed Nov. 20,
2019.
